Michigan Supreme Court
                                                                                           Lansing, Michigan
                                                                Chief Justice:        Justices:



Syllabus                                                        Stephen J. Markman    Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                      David F. Viviano
                                                                                      Richard H. Bernstein
                                                                                      Kurtis T. Wilder
                                                                                      Elizabeth T. Clement
This syllabus constitutes no part of the opinion of the Court but has been            Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.              Kathryn L. Loomis



                   MARLETTE AUTO WASH, LLC v VAN DYKE SC PROPERTIES, LLC

               Docket No. 153979. Argued November 8, 2017 (Calendar No. 2). Decided March 19,
       2018.

                Plaintiff, Marlette Auto Wash, LLC, brought an action in the Sanilac Circuit Court,
       claiming that it had an easement through a parking lot owned by defendant, Van Dyke SC
       Properties, LLC, for customers to access a car wash that plaintiff had purchased in 2007.
       Defendant brought a counterclaim, seeking to quiet title and obtain monetary damages for
       expenses relating to maintenance of the parking lot. The parties’ parcels were originally owned
       by Bernard and Evelyn Zyrowski as a single unimproved tract of land at the corner of a highway
       and a village street. In 1988, the Zyrowskis conveyed the land to B & J Investment Company,
       which was owned by Bernard and his son James Zyrowski, and the land was split into two
       parcels. B & J opened a car wash on the corner parcel in 1989. Although the car wash was
       initially accessible from both the highway and the street, car wash customers generally used the
       parking lot of the adjoining parcel to get to and from the car wash. This adjoining parcel was
       sold to Marlette Development Corporation in 1988, which opened a shopping center in 1990.
       When Marlette Development’s deed was recorded, no easement was reserved for the benefit of
       the car wash property, and car wash customers continued to use the parking lot for access. In
       2000, the village of Marlette closed the street entrance to the car wash, leaving an inconvenient
       turn from the highway as the only access apart from the parking lot. Car wash customers
       continued to use the parking lot for access without incident until Marlette Development sold its
       property to defendant in 2013. At this point, defendant’s sole owner—James Zyrowski, former
       co-owner of B & J Investment, which had sold the car wash in 2005—informed plaintiff that
       unless it contributed $1,500 a month to maintain the parking lot, Zyrowski would park trailers at
       the property line, closing off access to the car wash through the parking lot. Plaintiff refused,
       and this lawsuit followed. The court, Donald A. Teeple, J., ruled that a prescriptive easement
       benefiting the car wash had vested in 2005, and it rejected defendant’s counterclaim for parking
       lot expenses because the evidence supporting the claim had not been disclosed to plaintiff before
       trial. In an unpublished per curiam opinion, the Court of Appeals, MURPHY, P.J., and
       CAVANAGH and RONAYNE KRAUSE, JJ., affirmed the trial court’s decision excluding defendant’s
       counterclaim evidence but reversed concerning the easement claim on the grounds that plaintiff
       had failed to establish privity of estate with the previous owner and no previous owner of the car
       wash had asserted a claim of prescriptive easement with regard to defendant’s property.
       Marlette Auto Wash, LLC v Van Dyke SC Props, LLC, unpublished opinion of the Court of
Appeals, issued May 10, 2016 (Docket No. 326486). The Supreme Court granted plaintiff’s
application for leave to appeal. 500 Mich. 950 (2017).

       In a unanimous opinion by Justice WILDER, the Supreme Court held:

       Michigan caselaw establishes that the open, notorious, adverse, and continuous use of
property for the relevant statutory period creates a prescriptive easement that is appurtenant,
without the need for the claimant to show privity of estate with the prior owner. Moreover, the
prior owner of the dominant estate is not required to take legal action to claim the easement in
order for a vested prescriptive easement to exist. Because the Court of Appeals erred by
concluding otherwise, the judgment of Court of Appeals was reversed in part and the case was
remanded to that Court for consideration of any remaining appellate issues.

         1. A party claiming adverse possession must show clear and cogent proof of possession
that is actual, continuous, open, notorious, exclusive, hostile, and uninterrupted for the relevant
statutory period. When the elements of adverse possession have been met, the law presumes that
the true owner, by acquiescence, has granted the land, or interest to the land, so held adversely.
The elements necessary to give rise to a prescriptive right are the same as those of title by
adverse possession, with the exception that possession does not have to be exclusive. If no
single period of adverse use amounts to the 15-year statutory period, a party claiming a
prescriptive interest may tack the possessory periods of their predecessors in interest to aggregate
the 15-year period of prescription if the claimant can show privity of estate. Privity of estate
may only be established if the deed includes a description of the disputed property, there was an
actual transfer or conveyance of the disputed property by parol statements made at the time of
conveyance, or a property owner is well-acquainted with the previous property owner and had
visited and used the disputed property for many years before acquiring title. It was not necessary
for plaintiff to have used defendant’s property for 15 years or to establish privity of estate
because Michigan caselaw makes clear that a claimant seeking to prove the existence of a
prescriptive easement may establish that the requisite elements were met by the claimant’s
predecessor in interest. When a prescriptive easement vests with the claimant’s predecessors in
interest, the easement is appurtenant and transfers to subsequent owners in the property’s chain
of title without the need for the subsequent owner to establish privity of estate. The fact that
property has been used in excess of the prescriptive period for many years is not pertinent to
whether the requirements of a prescriptive easement have been met, nor is it germane to whether
the proponent of the easement is required to establish privity of estate with a predecessor in the
proponent’s chain of title under whose ownership a prescriptive easement had vested. Rather,
when the parties seek a judicial determination conclusively settling their respective property
interests, and the proponent of the alleged easement provides evidence that the easement has
been used in excess of the 15-year prescriptive period by many years, the burden of production is
then shifted to the opponent of the easement to establish that the use was merely permissive.

        2. The Court of Appeals erred by concluding that plaintiff’s claim failed because no
previous owner of the car wash asserted a claim of prescriptive easement over defendant’s
property. If a prior property owner had successfully asserted a prescriptive easement claim,
marketable title of record as a result of the previous judicial decree would already exist for the
property, and the current property owner would have no reason to file a lawsuit seeking to
establish record title to the property by prescriptive easement. Moreover, one gains title by
adverse possession when the period of limitations expires, not when an action regarding the title
to the property is brought. Defendant’s concern that a contrary holding would recognize the
existence of secret easements not apparent to the purchaser of the servient estate was unfounded
given that, in order to successfully establish a prescriptive easement, a plaintiff must show clear
and cogent proof of possession that is so open, visible, and notorious as to raise the presumption
of notice to the world that the right of the true owner is invaded intentionally in such a way that
if the true owner remains in ignorance it is that person’s own fault. In addition, a prescriptive
easement is extinguished after 15 years of nonuse by the owner of the dominant estate, and a
purchaser who did not know about the existence of a claim of title will be regarded as a bona fide
purchaser without notice if the land is not adversely held by a party in possession at the time of
purchase.

       Reversed in part and remanded to the Court of Appeals.

       Justice CLEMENT took no part in the decision of this case.




                                    ©2018 State of Michigan
                                                                        Michigan Supreme Court
                                                                              Lansing, Michigan
                                                     Chief Justice:         Justices:



OPINION                                              Stephen J. Markman     Brian K. Zahra
                                                                            Bridget M. McCormack
                                                                            David F. Viviano
                                                                            Richard H. Bernstein
                                                                            Kurtis T. Wilder
                                                                            Elizabeth T. Clement

                                                                 FILED March 19, 2018



                             STATE OF MICHIGAN

                                     SUPREME COURT


MARLETTE AUTO WASH, LLC,

              Plaintiff-Appellant,

v                                                              No. 153979

VAN DYKE SC PROPERTIES, LLC,

              Defendant-Appellee.


BEFORE THE ENTIRE BENCH (except CLEMENT, J.)

WILDER, J.
       In this case, plaintiff claims a prescriptive easement for ingress and egress over

defendant’s property on the basis of plaintiff’s open, notorious, adverse, and continuous

use of that property for at least 15 years. The question presented here is whether such use

creates a prescriptive easement that is appurtenant, without regard to whether the

previous owner of the dominant estate took legal action to claim the easement. The

answer to that inquiry is yes.
       MCL 600.5801(4), which provides for a 15-year period of limitations, is not

contingent on whether the prior owner of the dominant estate took legal action to claim

the prescriptive easement. Moreover, our caselaw establishes that one seeking to obtain

record title of a prescriptive easement may establish that the elements were met by a prior

owner in the claimant’s chain of title. When a prescriptive easement has vested under a

previous property owner’s possession, the easement is appurtenant and is conveyed to

subsequent owners in the chain of title without the need to show privity of estate.

Wortman v Stafford, 217 Mich. 554; 187 N.W. 326 (1922); Haab v Moorman, 332 Mich.
126; 50 NW2d 856 (1952).

       The Court of Appeals erred by requiring plaintiff to establish privity of estate with

the previous owner, regardless of whether plaintiff could establish that the elements of a

prescriptive easement were satisfactorily met by that prior owner. Moreover, the Court

of Appeals erred by holding that the previous owner of the dominant estate must have

taken legal action to claim the prescriptive easement in order for plaintiff to prove that a

prescriptive easement had vested during the preceding property owner’s tenure. Title by

adverse possession is gained when the period of limitations expires, not when legal action

quieting title to the property is brought. See Gardner v Gardner, 257 Mich. 172, 176; 241
N.W. 179 (1932); Matthews v Natural Resources Dep’t, 288 Mich. App. 23, 37; 92 NW2d

40 (2010). We reverse the Court of Appeals judgment in part and remand to that Court

for consideration of any outstanding appellate issues in this case.




                                             2
                            I. FACTS AND PROCEEDINGS

       In early 1988, Bernard and Evelyn Zyrowski owned a single unimproved tract of

land at the corner of M-53 and Enterprise Drive (which later came to be known as Euclid

Street) in Marlette, Michigan. The land was conveyed to B & J Investment Company,

which was owned by Bernard Zyrowski and his son James Zyrowski. The land was split

into two parcels.

       In the summer of 1988, B & J Investment began construction of a car wash on one

of the two parcels. The remaining parcel was sold to Marlette Development Corporation

by land contract on October 5, 1988. The car wash began operating in 1989, and from

that date onward customers of the car wash used the parking lot of the other parcel as one

means of ingress to and egress from the car wash.              In March 1990, Marlette

Development’s land contract was paid off and the deed recorded. No easement was

reserved for the benefit of the car wash property.        Several months later, Marlette

Development Corporation opened a shopping center on their property.

       In March 2000, the village of Marlette closed the north entrance to the car wash

from Euclid Street. After the entrance was closed, B & J Investment expanded the car

wash, adding four additional car wash bays across that newly closed entrance. Closing

the north entrance left two ways to access the car wash: (1) from M-53, and (2) through

the shopping center parking lot. The M-53 access was problematic, however, because it

required customers to drive through a (sometimes occupied) semi-truck car wash bay in

order to access the western portion of the car wash property. Access to this portion of the

property was necessary for all those customers wishing to use the automatic car wash

bays or the four newly built self-service car wash bays. Local residents testified that they


                                             3
never saw anyone access the car wash by the M-53 entrance because it was a dangerous

turn.

        In April 2005, B & J Investment sold the car wash to Lipka Investments. At

closing, Gary Lipka inquired how customers were to access the western portion of the car

wash property. He was informed by Zyrowski that the car wash had been accessed

through the shopping center parking lot since the car wash opened and that the parking

lot was owned by the “Marlette Business Group.” After talking to Zyrowski, Lipka

believed that there would be no issue with the continued use of the parking lot because it

had “been used for so long and never been blocked off . . . .”

        Approximately one year later, Lipka Investments defaulted on its loan with Tri-

County Bank. Lipka Investments conveyed the car wash property to the bank in lieu of

foreclosure on July 14, 2006. Shortly thereafter, the bank conveyed the property to

GLCW, LLC, the property-holding entity of the bank. On September 28, 2006, GLCW

entered into a lease and purchase agreement with plaintiff Marlette Auto Wash, LLC.

        Six months later, Marlette Auto Wash purchased the property from GLCW. The

purchase agreement did not include an easement, and Marlette does not allege that any

statements were made regarding vehicular access at the time of purchase. Customers

continued without interference to access the car wash by driving through the shopping

center parking lot.

        On May 22, 2013, defendant, Van Dyke SC Properties, LLC, purchased the

shopping center property from Marlette Development Corporation. James Zyrowski,

former co-owner of B & J Investment, is the sole owner of Van Dyke Properties. After

undergoing renovations, the shopping center opened in November 2013. Shortly after


                                             4
opening the shopping center, defendant made clear that unless plaintiff contributed

$1,500 per month to support the overall maintenance of the parking lot, defendant would

park trailers at the property line, closing off access to the car wash. Plaintiff refused.

       The following month, the village of Marlette encountered heavy snowfalls. After

plaintiff plowed snow from its property onto defendant’s property, defendant blocked the

western entrance to the car wash with snow, rendering the car wash property inaccessible

for a day and a half. After that incident, plaintiff filed the present lawsuit, claiming an

easement for ingress and egress through defendant’s parking lot. Defendant filed a

counterclaim, seeking to quiet title and seeking monetary damages for parking lot

maintenance, upkeep, and insurance.

       A bench trial was conducted. At trial, James Zyrowski testified that he believed

that B & J Investment had permission to use the parking lot for ingress to and egress from

the car wash during the period that he and his father owned the car wash. This belief was

based on a conversation that Zyrowski had with his father. Zyrowski did not recall when

the conversation with the elder Zyrowski took place. Zyrowski was not present when the

permission was allegedly given to his father, did not recall the year permission was given

to his father, and did not recall any details regarding the scope of the permission. He

acknowledged that B & J Investment never contributed any money toward the upkeep

and maintenance of the parking lot.

       In a written opinion, the trial court held that plaintiff had established a prescriptive

easement for ingress and egress over defendant’s property. The court found, among other

things, that a prescriptive easement benefiting the car wash had vested in 2005. The

court further concluded, given its authority as a court of equity, that the person now


                                               5
trying to preclude the current owners of the car wash from using the parking lot access

was the same person who used this same parking lot for access to his car wash when he

owned the car wash property. The trial court excluded defendant’s evidence in support of

its counterclaim seeking “amounts claimed for contributions for parking lot expenses,”

because the evidence was not disclosed to plaintiff before trial.

       In an unpublished per curiam opinion, the Court of Appeals affirmed in part,

vacated in part, and remanded for entry of judgment in defendant’s favor on the

prescriptive easement issue. The Court of Appeals affirmed the trial court’s decision

regarding defendant’s counterclaim, concluding that the trial court had not erred by

excluding defendant’s evidence as a discovery sanction.

       Concerning the easement claim, the Court of Appeals reversed, holding that the

trial court had erred by granting a prescriptive easement because plaintiff had failed to

establish privity of estate with the previous owner. Plaintiff argued that privity need not

be established because the 15-year period elapsed during the time that Zyrowski owned

the car wash, and a prescriptive easement vested to the benefit of all subsequent property

owners. While the Court of Appeals acknowledged that a property interest acquired

through adverse possession vests when the statutory period expires and not when the

action was brought, the Court of Appeals held that plaintiff’s claim failed because “no

previous owner of the car wash asserted a claim of prescriptive easement with regard to

defendant’s property.”     Marlette Auto Wash, LLC v Van Dyke SC Props, LLC,

unpublished per curiam opinion of the Court of Appeals, issued May 10, 2016 (Docket

No. 326486), p 3. The panel, being of the view that plaintiff had failed to support its

assertion that privity of estate need not be established after the 15-year period is met by a


                                             6
previous owner with any legal authority, cited Reed v Soltys, 106 Mich. App. 341, 346;

308 NW2d 201 (1981), for the proposition that a presumption of a prescriptive easement

arises only when the property has been used in excess of the statutory period by “many

years,” and concluded that because the shopping center parking lot had not been used

adversely for “many years” more than 15, no such presumption arose in this case.

Marlette, unpub op at 3.

      We granted plaintiff’s application for leave to appeal, asking the parties to address

“whether open, notorious, adverse, and continuous use of property for at least fifteen

years creates a prescriptive easement that is an easement appurtenant, without regard to

whether the owner of the dominant estate took legal action to claim the easement.”

Marlette Auto Wash, LLC v Van Dyke SC Props, LLC, 500 Mich. 950 (2017).

                                     II. ANALYSIS

      Whether a predecessor in title to a dominant estate is required to take legal action

to claim a prescriptive easement in order to create an easement appurtenant is a question

of law, which we review de novo. See Beach v Lima Twp, 489 Mich. 99, 106; 802 NW2d

1 (2011). Moreover, an action to quiet title is an equitable action that we also review de

novo. Id.

      The adverse-possession statute, first codified in 1846, has a long pedigree in

Michigan law. 1 MCL 600.5801 provides in relevant part:



1
  Initially, the period of limitations was 20 years. See 1846 RS, ch 139, § 1; 1857
CL 5350. The 15-year period of limitations was first adopted in 1863. See 1863 PA 227,
§ 1.



                                            7
              No person may bring or maintain any action for the recovery or
       possession of any lands or make any entry upon any lands unless, after the
       claim or right to make the entry first accrued to himself or to someone
       through whom he claims, he commences the action or makes the entry
       within the periods of time prescribed by this section.

                                            * * *

                (4) In all other cases under this section, the period of limitation is 15
       years.
       The elements of adverse possession are also well established. A party claiming

adverse possession must show clear and cogent proof of possession that is actual,

continuous, open, notorious, exclusive, hostile, and uninterrupted for the relevant

statutory period. Yelverton v Steele, 40 Mich. 538, 542 (1879); Vanden Berg v De Vries,

220 Mich. 484, 486; 190 N.W. 226 (1922); Beach, 489 Mich. at 106. When the elements of

adverse possession have been met, “ ‘the law presumes that the true owner, by his

acquiescence, has granted the land, or interest to the land, so held adversely.’ ” Marr v

Hemenny, 297 Mich. 311, 314; 297 N.W. 504 (1941), quoting Turner v Hart, 71 Mich. 128,

138; 38 N.W. 890 (1888). See also Smith v Dennedy, 224 Mich. 378, 384; 194 N.W. 998

(1923) (concluding that, after 17 years of use, “[t]he statutory period having run, the

prescriptive right ripened”).

       Just as ownership of land may be acquired through adverse possession, so too may

an easement be acquired through prescription. Outhwaite v Foote, 240 Mich. 327, 330-

331; 215 N.W. 331 (1927). “The elements necessary to give rise to a prescriptive right are

the same as those of title by adverse possession, with the exception that it does not have

to be exclusive.” St Cecelia Society v Universal Car & Serv Co, 213 Mich. 569, 576; 182
N.W. 161 (1921); see also Barbaresos v Casaszar, 325 Mich. 1, 8; 37 NW2d 689 (1949);

Matthews, 288 Mich. App. at 37.


                                                8
       If “no single period” of adverse use amounts to the 15-year statutory period, a

party claiming a prescriptive interest may tack the possessory periods of their

predecessors in interest “to aggregate the 15-year period of prescription” if the claimant

can show privity of estate. Stewart v Hunt, 303 Mich. 161, 164; 5 NW2d 737 (1942); see

also von Meding v Strahl, 319 Mich. 598, 614; 30 NW2d 363 (1948). Privity of estate

may only be established in very limited circumstances. The first is when the deed

includes a description of the disputed property. Arduino v Detroit, 249 Mich. 382, 384;

228 N.W. 694 (1930). The second circumstance occurs when there is an actual transfer or

conveyance of the disputed property by parol statements made at the time of conveyance.

Sheldon v Mich C R Co, 161 Mich. 503, 509-510; 126 N.W. 1056 (1910); Gregory v

Thorrez, 277 Mich. 197, 201; 269 N.W. 142 (1936). Lastly, a parol transfer may occur if a

property owner is “well-acquainted” with the previous property owner and had visited

and used the disputed property “for many years” before acquiring title. Under those

circumstances, “the parties must have understood that an easement was appurtenant to the

land[.]” von Meding v Strahl, 319 Mich. at 615.

       Defendant contends that plaintiff’s prescriptive easement claim fails because

plaintiff has not used defendant’s property for 15 years and cannot establish privity of

estate. However, Michigan caselaw makes clear that a claimant seeking to prove the

existence of a prescriptive easement may establish that the requisite elements were met

by the claimant’s predecessor in interest. When a prescriptive easement vests with the

claimant’s predecessors in interest, the easement is appurtenant and transfers to

subsequent owners in the property’s chain of title without the need for the subsequent

owner to establish privity of estate.


                                            9
       In Wortman, 217 Mich. 554, La Vern Wortman and George Stafford each owned

adjoining 40-acre parcels. The defendant’s property had previously belonged to his

father, Jonathan Stafford, and for 40 years or so Jonathan Stafford crossed the plaintiff’s

property in order to access the highway. Jonathan Stafford paid the previous owner $50

for a right of passage, but no writing existed to establish the nature of the right. The

plaintiff filed suit to quiet title to the property, claiming that the use was “a life lease or

mere license,” which could not ripen into a prescriptive easement. Id. at 557. The

defendant, on the other hand, claimed that the use was a contractually secured right of

way “perfected by prescription” that passed with the property. Id. at 556.

       The Wortman Court held that the facts indicated “an easement rather than a lease

or a license.” Id. at 559. Quoting Berkey & Gay Furniture Co v Valley City Milling Co,

194 Mich. 234, 242; 160 N.W. 648 (1916), the Court stated that “ ‘the open, notorious,

continuous[,] and adverse use across the land of another’ ” for the requisite period of

limitations “ ‘afford[ed] a conclusive presumption of a written grant of such way . . . .’ ”

Wortman, 217 Mich. at 559. Moreover, “ ‘when the passway has been used for something

like a half century, it is unnecessary to show by positive testimony that the use was

claimed as a matter of right, but that after such use[] the burden is on the plaintiff to show

that the use was only permissive.’ ” Id., quoting Berkey, 194 Mich at 242. The Wortman

Court agreed with the trial court that the plaintiff failed to show that the defendant’s use

was merely permissive.

       The plaintiff next argued that the defendant could not tack the defendant’s period

of use to that of his predecessor in interest, Jonathan Stafford. The Court rejected the

claim that the defendant was required to establish privity of estate, holding:


                                              10
       The question of the continuity of possession and use[] by successive
       holders in privity to sustain title by prescription is not involved here. The
       statute of limitations had run its course in his favor long before the elder
       Stafford died. Like peaceable possession and use[] continued thereafter by
       his successors as of right, and not of suffrance was but confirmatory of his
       established easement. [Wortman, 217 Mich. at 560 (emphasis added).]

       In Haab, 332 Mich. 126, four property owners filed suit to prevent the defendants

from blocking an alley that ran behind the plaintiffs’ properties. The trial court denied

injunctive relief. On appeal, this Court reversed the trial court, concluding that the

plaintiffs had easements in the alley. Regarding three of the property owners, the Court

held that the defendants were estopped from denying a right of way appurtenant to their

properties in the alley, given that the deeds of the property owners indicated that their

land was bounded by a private alley or passageway.

       Concerning the fourth property owner, Peter Karson, the Court held that he

possessed a prescriptive easement in the alley, explaining:

       The trial court in its opinion refers to the case of Zemon v Netzorg, 247
Mich. 563 [226 N.W. 242 (1929)] which held that one might not tack his
       adverse holdings for less than the prescriptive period of 15 years, even if
       the predecessor’s holdings are shown to be adverse, if there is no
       conveyance to him or in his chain of title purporting to convey such an
       easement. One Adam Schaner, however, held the Karson parcels for more
       than 30 years and so established in his own name a valid easement without
       tacking. Once established, the right-of-way was an easement appurtenant
       and therefore passed by the deed of the dominant estate although not
       expressly mentioned in the instrument of transfer, and even without the
       word “appurtenances.” [Haab, 332 Mich. at 143-144 (emphasis added).]

       The Court noted that the testimony of elderly witnesses established that the alley

had been used by the dominant estates “the entire time they were owned by Schaner, as

well as continuously up to the present time.” Id. at 144. Citing Berkey & Gay Furniture



                                            11
Co, the Court held that because the alley had been “used openly and notoriously for over

a quarter of a century,” the plaintiff was not required to prove that that the use was

claimed as a matter of right. Id. Rather, “the burden would be on the [defendants] to

show that the use was only permissive.”           Id.   Because “the alley had been used

continuously, openly, and notoriously,” the alley “became an appurtenant easement to the

Schaner properties,” and the alley was “used by Karson and his predecessors in title as a

matter of right, not by permissive use . . . .” Id. at 145 (emphasis added).

       It is evident that, under both Wortman and Haab, when a claimant can

demonstrate that a predecessor-in-interest met the requirements for the establishment of a

prescriptive easement, the vested easement transfers to subsequent property owners in the

chain of title without the obligation to show privity of estate. Wortman and Haab also

hold that, when the property has been adversely used in excess of the prescriptive period

for a substantial period of time, the burden shifts to the servient estate owner to show that

the use was merely permissive. We reaffirm these principles in this case.

       The Court of Appeals purported to rely on Reed, 106 Mich. App. 341, as support

for its holding that plaintiff was required to show privity of estate because “a presumption

of a prescriptive easement” may arise when property has been used in excess of the

prescriptive period by “ ‘many years.’ ” Marlette, unpub op at 3, quoting Reed, 106 Mich

App at 346. Not only is this conclusion inconsistent with the plain language of MCL

600.5801(4), Reed simply does not stand for that proposition.           Reed, citing Haab,

articulated the same burden shifting that was expressed in both Haab and Wortman:




                                             12
              Mutual or permissive use of an area will not mature into a
       prescriptive easement unless the period of mutuality ends and adverse use
       continues for the statutory period. However, when use has been in excess
       of the prescriptive period by many years, a presumption of a grant arises
       and the burden shifts to the servient estate owner to show that use was
       merely permissive. [Reed, 106 Mich. App. at 346 (citations omitted).]

       As noted in both Wortman and Haab, the fact that property has been used in

excess of the prescriptive period for “many years” is not pertinent to whether the

requirements of a prescriptive easement have been met; nor is it germane to whether the

proponent of the easement is required to establish privity of estate with a predecessor in

the proponent’s chain of title under whose ownership a prescriptive easement had vested.

Rather, when the parties seek a judicial determination conclusively settling their

respective property interests, and the proponent of the alleged easement provides

evidence that the easement has been used in excess of the 15-year prescriptive period by

“many years,” the burden of production is then shifted to the opponent of the easement to

establish that the use was merely permissive. See Berkey & Gay Furniture Co, 194 Mich.
234; Wortman, 217 Mich. 554; Engleman v Kalamazoo, 229 Mich. 603; 201 N.W. 880

(1925); Outhwaite, 240 Mich. 327; Beechler v Byerly, 302 Mich. 79; 4 NW2d 475 (1942);

Haab, 332 Mich. 126; Myer v Franklin Hotel Co, 354 Mich. 552; 93 NW2d 224 (1958);

Loehr v Cochran, 14 Mich. App. 345, 347; 165 NW2d 485 (1968) (“The essence of this

presumption is that long-standing use of another’s property, e.g., over 50 years, shifts the

burden to the defendant-owner, to show the use was permissive.”); Widmayer v Leonard,

422 Mich. 280, 290; 373 NW2d 538 (1985) (holding that the burden of persuasion

concerning a prescriptive easement remains with the claimant throughout trial; however,




                                            13
after many years of use, the burden of producing evidence shifts to the opponents of the

easement to establish that the claimant’s use was merely permissive).

       The Court of Appeals’ alternative rationale for rejecting plaintiff’s claim is equally

without merit. Quoting Gorte v Dep’t of Transp, 202 Mich. App. 161; 507 NW2d 797

(1993), the Court of Appeals held that the person claiming a prescriptive easement must

“act on the purported acquired right” because “ ‘the expiration of the period of limitation

terminates the title of those who slept on their rights and vests title in the party claiming

adverse possession.’ ” Marlette, unpub op at 3, quoting Gorte, 202 Mich. App. at 168. In

the Court of Appeals’ view, plaintiff’s claim failed because “[i]t is undisputed that no

previous owner of the car wash asserted a claim of prescriptive easement with regard to

defendant’s property.” Id. (emphasis added).

       It is not clear why the Court of Appeals believes a prior property owner must have

previously asserted a prescriptive easement claim in order for a prescriptive easement to

vest, because, if a prior property owner had successfully asserted a prescriptive easement

claim, marketable title of record as a result of the previous judicial decree would already

exist for the property, and the current property owner would have no reason to file a

lawsuit seeking to establish record title to the property by prescriptive easement. See

Escher v Bender, 338 Mich. 1, 8; 61 NW2d 143 (1953). Moreover, nothing in Gorte

requires that a prior property owner assert a legal claim in order for a prescriptive

easement to vest. In Gorte, the defendant argued that the plaintiffs’ title to the land did

not vest upon the expiration of the period of limitations but, instead, plaintiffs’ possession

of the property simply gave the plaintiffs the ability “to raise the expiration of the period




                                             14
of limitation as a defense to defendant’s assertion of title.” Gorte, 202 Mich. App. at 168.

The Gorte panel concluded:

               Contrary to defendant’s arguments, however, Michigan courts have
       followed the general rule that the expiration of the period of limitation
       terminates the title of those who slept on their rights and vests title in the
       party claiming adverse possession. Thus, assuming all other elements have
       been established, one gains title by adverse possession when the period of
       limitation expires, not when an action regarding the title to the property is
       brought. [Id. at 168-169 (citations omitted).]

Therefore, that portion of Gorte quoted by the Court of Appeals simply describes the

general effect of an adverse-possession claim, assuming that all the other elements have

been established. It does not stand for the proposition that a party must file a legal claim

for title to vest by adverse possession. The final sentence of the quoted Gorte language

specifically provides otherwise: one gains title by adverse possession when the period of

limitations expires, not when an action regarding the title to the property is brought. 2

Furthermore, as this Court has explained, an adverse possessor acquires legal title to

property when the statutory period ends, but that title is neither recorded nor marketable

until the property interest is established by judicial decree:



2
  The panel also cited Siegel v Renkiewicz Estate, 373 Mich. 421, 425; 129 NW2d 876
(1964), to support its holding that tacking cannot occur without privity of estate. While it
is certainly true that tacking cannot occur without privity of estate, Siegel has no
application to the present case. In Siegel, the Court held that plaintiff’s prescriptive-
easement claim failed because “neither plaintiff nor any of his predecessors in title
enjoyed possession or use[] of the parcels in question for the necessary 15-year period,”
and no proof was offered regarding privity of estate. Id. at 425-426. Siegel did not hold
that privity of estate was required in a case like this, where it is claimed that a
prescriptive easement vested under a claimant’s predecessors in interest.



                                              15
               This Court has long recognized the common law doctrine of adverse
       possession, which the Legislature has since codified. To establish adverse
       possession, the party claiming it must show “clear and cogent proof of
       possession that is actual, visible, open, notorious, exclusive, continuous and
       uninterrupted for the statutory period of 15 years, hostile and under cover
       of claim of right.” After the statutory period ends, the record owner’s title
       is extinguished and the adverse possessor acquires “legal title” to the
       property. Acquisition of title in this manner includes “the right to defend
       the possession and to protect the property against the trespass of all others.”
       However, the title acquired by adverse possession is neither record title nor
       marketable title until the adverse possessor files a lawsuit and obtains a
       judicial decree. Thus, until an adverse possessor obtains the necessary
       judicial decree, there is no record of the adverse possessor’s ownership
       interest to verify whether the possessor actually satisfied the elements of
       adverse possession. [Beach, 489 Mich. at 106-107 (emphasis added;
       citations omitted).]

       In urging the correctness of the Court of Appeals opinion, defendant argues that, if

this Court does not require a prior property owner to take legal action to claim a

prescriptive easement, the law would recognize the existence of “secret” easements not

apparent to the purchaser of the servient estate. Defendant, having enjoyed the beneficial

use of the parking lot access to the car wash, certainly has no legitimate argument that the

claimed easement was in any way “secret.”             Moreover, in order for plaintiff to

successfully establish a prescriptive easement, plaintiff must show clear and cogent proof

of possession that is actual, continuous, open, notorious, hostile, and uninterrupted for the

relevant statutory period. “ ‘The possession must be so open, visible, and notorious as to

raise the presumption of notice to the world that the right of the true owner is invaded

intentionally, and with the purpose to assert a claim of title adversely to his, so that if the

true owner remains in ignorance it is his own fault.’ ” Ennis v Stanley, 346 Mich. 296,

301; 78 NW2d 114 (1956), quoting McVannel v Pure Oil Co, 262 Mich. 518, 525-526;




                                              16
247 N.W. 735 (1933) (emphasis added). See also Doctor v Turner, 251 Mich. 175, 186;

231 N.W. 115 (1930).

      Thus, the very claim that plaintiff is required to prove by clear and cogent proof

militates against ancient prescriptive easements arising under clandestine circumstances.

Moreover, defendant’s specter of secret prescriptive easements that “spring to life” many

decades after their purported creation are allayed by existing legal principles.       A

prescriptive easement is extinguished after 15 years of nonuse by the owner of the

dominant estate, without the servient estate being required to prove that its possession

was hostile or adverse. McDonald v Sargent, 308 Mich. 341, 344; 13 NW2d 843 (1944).

Furthermore, a purchaser who did not know about the existence of a claim of title will be

regarded as a bona fide purchaser without notice if the land is not adversely held by a

party in possession at the time of purchase. See Russell v Sweezey, 22 Mich. 235, 238-

239 (1871). A bona fide purchaser “takes the property free from, and not subject to,” the

rights or interests of a third party. 1 Cameron, Michigan Real Property Law (3d ed)

§ 11.21, p 396.

                                  III. CONCLUSION

      Michigan caselaw establishes that the open, notorious, adverse, and continuous

use of property for the relevant statutory period creates a prescriptive easement that is

appurtenant, without the need for the claimant to show privity of estate with the prior

owner. Wortman, 217 Mich. 554; Haab, 332 Mich. 126. Moreover, the prior owner of the

dominant estate is not required to take legal action to claim the easement in order for a

vested prescriptive easement to exist. Because the Court of Appeals erred by concluding




                                           17
otherwise, we reverse the judgment of Court of Appeals in part and remand to that Court

for consideration of any remaining appellate issues.


                                                       Kurtis T. Wilder
                                                       Stephen J. Markman
                                                       Brian K. Zahra
                                                       Bridget M. McCormack
                                                       David F. Viviano
                                                       Richard H. Bernstein


      CLEMENT, J., took no part in the decision of this case.




                                            18